Motions Granted; Memorandum Opinion filed July 10, 2018, Withdrawn;
Appeal Reinstated; and Order filed September 6, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00122-CV
                                   ____________

                MARTHA PATRICIA VALENCIA, Appellant

                                         V.

   THOMAS MCLENDON, INDIVIDUALLY AND AS OWNER AND
REPRESENTATIVE OF YEAH YOU RIGHT ENTERPRISES, INC. D/B/A
   THE BIG EASY SOCIAL AND PLEASURE BAR, AND ANTHONY
  BAZILE, INDIVIDUALLY AND AS TRUSTEE OF BAZILE LIVING
                     TRUST, Appellees


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-59455

                                      ORDER
      On July 10, 2018, this court issued an opinion dismissing this appeal. On
August 9, 2018, appellant filed (1) a motion for rehearing, and (2) a motion to extend
time to file a motion for rehearing. Both motions are GRANTED.
     This court’s opinion filed July 10, 2018, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

     Appellant’s brief is due by October 8, 2018.

                                PER CURIAM




                                       2